The Court.
The children above named having been brought before the court by writ of habeas corpus, and the court being fully advised as to the matter, it is hereby ordered that said minor children be discharged from the custody of Frank Kane, and restored to the custody of the petitioner.
The father and mother, being the natural guardians of a child, can be deprived of the custody of its person only by a proceeding under section 203 of the Civil Code.
The proceeding by which the superior court has committed these children to the custody of a stranger is wholly unauthorized.